Sloan, J.
(dissenting): I am unable to concur in the dismissal of this case. The conclusion reached by this court in Modern Woodmen v. Heath, 71 Kan. 148, 79 Pac. 1091, and followed in Daughters of Justice v. Swift, 73 Kan. 255, 84 Pac. 984, and Hannon v. United Workmen, 99 Kan. 734, 163 Pac. 169, is unsound. This court said in State v. Guaranty Co., 81 Kan. 660, 664: “The decision in Modern Woodmen v. Heath, supra, pushed interpretation to the limit” — a recognition of the unsoundness of the former decision. Interpretation has not only been pushed to the limit, but past the limit. This statute was never intended as a limitation on the right of appeal. It was foreign to the thought of the draftsman and the purposes of the legislature. The change made in the statute in the adoption of the insurance code is sufficient to warrant this court in making ,a correct interpretation of the statute and holding that the statute does not limit the time in which a fraternal benefit society may appeal to this court.
Mr. Justice Smith joins in the foregoing dissent.